As filed with the Securities and Exchange Commission on April 28, 2011. Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CalAmp Corp. (Exact name of registrant as specified in its charter) DELAWARE 95-3647070 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1401 North Rice Avenue Oxnard, California 93030 (805) 987-9000 (Address of Principal Executive Offices) CALAMP CORP. 2 RESTATED (Full Title of the Plans) Richard Gold Chief Executive Officer
